HENRIOD, Chief Justice:
Appeal from a judge-tried case resulting in a no cause of action judgment, in a specific performance case where the parties agreed to buy and sell, on condition, a medical facility. Affirmed, with no costs.
There is no question but that appellants were delinquent in a stock-purchase program for transfer of the facility. Nor does the record reflect anything other than that the defendant tried every which way to carry out the stock transaction by mail, and otherwise, after respondent had left Utah and gone to California.
Appellants say they did not get notice by mail from respondent of a possible sale — which would be no excuse for failure to comply with the contract terms.
It appears that this is the kind of case where someone assumes he should be apprised of his own failure to comply with terms with respect to payments, and then claim a debtor’s so-called right to default unless notified thereof.
The facts of this case, in our opinion, do not lend themselves to successful reversible review, and on this and other grounds we affirm the trial court.
CROCKETT, TUCKETT and ELLETT, JJ., concur.
MAUGHAN, L, concurs in the result.